    Case 1:13-cv-07999-LAK-GWG Document 126 Filed 02/14/20 Page 1 of 2

Elizabeth Wolstein
Partner

212 612-0688                                                26 Broadway, New York, NY 10004
ewolstein@schlamstone.com                                   Main: 212 344-5400 Fax: 212 344-7677
                                                            schlamstone.com

February 14, 2019

BY ECF FILING
Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:    De La Rosa v. 597 Broadway Development Corp.,
                 No. 13 Civ. 7999 (LAK) (GWG)

Dear Judge Gorenstein:

We represent the defendant landlord, 597 Broadway Development Corp. (the “Landlord”), in
the above-referenced action, which asserts claims under the Americans with Disabilities Act
and analogous New York State and New York City law. I write respectfully with the
Landlord’s periodic status report as of today’s date.

The situation at the premises has not changed since our last report. The store is vacant and
closed to the public. The wheelchair lift has been installed. However, the scaffolding erected
at an adjacent property (599 Broadway) continues to physically block operation of the lift, and
thus the lift cannot be tested by the installers. The Landlord was informed that the scaffolding
is needed in order to perform mandatory façade work, and has no control over the timing of
the façade work or the installation or use of the scaffolding. We understand the scaffolding is
scheduled to be removed in May 2020. In the meantime, we are continuing to explore
whether the scaffolding can be moved so as to allow the lift to be tested.

The Landlord proposes to submit its next status report on May 1, 2020. If the premises
should open to the public before then, we propose to submit our next report within 7 days of
that opening.

Thank you for your consideration of this matter.

Respectfully,



Elizabeth Wolstein
   Case 1:13-cv-07999-LAK-GWG Document 126 Filed 02/14/20 Page 2 of 2




Hon. Gabriel W. Gorenstein
February 14, 2020
Page 2 of 2 Pages

cc: Glen Parker, Esq. (by ECF filing)
    Adam Hanski, Esq. (by ECF filing)
